In a proceeding to compel appellant to make certain corporate books and records available to petitioner, the appeals are from (1) a judgment of the Supreme Court, Queens County, dated April 26, 1976, which, inter alia, granted the application and permitted inspection of the books and records from 1970 to date and (2) a resettled judgment of the same court, dated July 16, 1976, which, inter alia, permit*933ted such an inspection from July 1, 1972 to date. Appeal from the judgment dated April 26, 1976 dismissed, as academic. That judgment was superseded by the resettled judgment. Resettled judgment affirmed. Petitioner is awarded one bill of $50 costs and disbursements to cover both appeals. Special Term did not abuse its discretion in permitting the petitioner to inspect the records of the appellant corporation from July 1, 1972. Hopkins, Acting P. J., Martuscello, Cohalan and Damiani, JJ., concur.